Title: From Thomas Jefferson to Benjamin Henry Latrobe, 26 April 1808
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Sir
                     
                     Washington Apr. 26. 08.
                  
                  I took a note last night of the appropriations of the bill for the public buildings, they are as follow.
                  
                     
                        for Debts 51,400. D.
                     
                     
                        for the 
                        Wall round the President’s square
                        }
                         ‘so as to close this part of the expenditure’ 14,000. D.
                     
                     
                        
                        Planting the grounds
                     
                     
                        
                          Steps at the principal entrance
                     
                     
                        
                            South wing, finishing—11,500. D.
                     
                     
                        
                            North wing 25,000. D.
                     
                  
                  We will consider these heads singly.
                  Debts. under this head is to be considered all work done before the date of the act; so that all accounts should be immediately settled up to Apr. 25. and paid out of this fund. what is done from this day forward is to be charged to the new appropriations. particularly let further proceedings in preparing capping stones for the wall of the Pr’s square be immediately stopped, & not resumed till all the other work chargeable to the 14,000 D. appropriation be done.
                  President’s House. Let the other half of the wall be immediately begun, and be raised 1. foot higher than what is already done, and that which is already done be raised one foot higher, & the capping then to be put on as far as it is already prepared—no gate or lodge to be attempted till we see the state of our funds at the finishing  the wall so far.
                  When this is done so far, let us begin the stone steps, and when they are finished, and money enough put by for planting the grounds, we will consider how best to employ what may remain on capping & gates. so that the order of this part of the work is to be 1st. the wall compleated and raised. 2. the steps. 3. planting 4. capping, gates, porter’s lodge, doing one thing at a time, finishing, settling & paying off one article before we begin another.
                  South wing. you best know what is to be done here. but I would advise the different branches of the work to be done successively paying off each before another is begun.
                  North wing. to be begun immediately, & so pressed as to be finished this season. 1. vault with brick the cellar story. 2. leave the present Senate chamber exactly in it’s present state. 3. lay a floor where the gallery now is to be the floor of the future Senate chamber, open it above to the roof to give it elevation enough, leaving the present columns uninjured, until we see that, every thing else being done & paid for, there remains enough to make these columns of stone.
                  You see, my dear Sir, that the object of this cautious proceeding is to prevent the possibility of a deficit of a single dollar this year. the lesson of the last year has been a serious one; it has done you great injury, and has been much felt by myself it was so contrary to the principles of our government, which make the representatives of the people the sole arbiters of the public expence, and do not permit any work to be forced on them on a larger scale than their judgment deems adapted to the circumstances of the nation.   I give to mr Monroe a copy of this letter, that he may conform his warrants to it. matters of detail may be the subject of verbal consultation between us, before I leave this which will be on the 5th. of May.   I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. on further consideration, if a contract can be made for finishing the wall of the President’s square at a fixed price, we may then with safety begin the stone steps without waiting the actual execution of the wall.
                  
               